Citation Nr: 1034480	
Decision Date: 09/14/10    Archive Date: 09/21/10

DOCKET NO.  07-23 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for Type II diabetes 
mellitus, to include as secondary to herbicide exposure.

2. Entitlement to service connection for malaria.

3. Entitlement to service connection for tonsillitis. 


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel







INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1960 to November 1964.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from June 2006 
(diabetes mellitus) and October 2008 (malaria and tonsillitis) 
rating decisions of the Houston, Texas Department of Veterans 
Affairs (VA) Regional Office (RO).   

The record reflects that the Veteran may intend to file other 
claims, including one for the birth defects of his daughter.  If 
he wishes to file a claim other than those currently before the 
Board, he should so notify the RO.


FINDINGS OF FACT

1.  The Veteran was not exposed to herbicides in service.

2.  Diabetes mellitus did not originate in service or within one 
year thereof, is not otherwise related to service, and may not be 
presumed on any basis to have been incurred in service.

3.  The Veteran does not have malaria or any residuals thereof.

4.  The Veteran does not have any residuals of tonsillitis. 


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
service, nor may service incurrence be presumed.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1116, 1131, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).

2.  The Veteran does not have malaria or associated residuals 
that was incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2009).

3. The Veteran does not have tonsillitis or associated residuals 
that was incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claims.  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the claimant 
and his or her representative of any information, and any medical 
or lay evidence, not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  VCAA notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-
86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice 
should be provided to a claimant before the initial unfavorable 
agency of original jurisdiction decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in 
the development of his claims prior to their initial 
adjudication.  March 2006 (diabetes mellitus) February 2008 
(tonsillitis) and September 2008 (malaria) letters explained the 
evidence necessary to substantiate his claims, the evidence VA 
was responsible for providing, and the evidence he was 
responsible for providing.  The letters informed the Veteran of 
disability rating and effective date criteria.  He has had ample 
opportunity to respond/supplement the record and has not alleged 
that notice in this case was less than adequate.

Governing regulation provides that an examination or opinion is 
necessary if the evidence of record: (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (B) 
establishes that the Veteran suffered an event, injury or disease 
in service; (C) indicates that the claimed disability or symptoms 
may be associated with the established event, injury, or disease 
in service, but (D) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4). With respect to the listed factor C, the Court has 
stated that this element is a "low threshold" requirement.  
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

The Veteran has not been afforded VA examinations with respect to 
the claimed disorders at issue.  The Board finds that such 
examinations are not necessary in this case.  Turning first to 
diabetes mellitus, the record reflects that the Veteran did not 
serve in Vietnam or Korea, and there is otherwise no evidence 
(including the Veteran's own statements) suggesting exposure to 
herbicides.  Nor does the Veteran contend that his diabetes 
manifested in service.  Rather, the Veteran maintains that he 
either developed some type of microbe in service that eventually 
caused the diabetes, or that malaria prophylaxis caused the 
disorder.  The service records are silent for evidence of this 
micro-organism, and the Board points out that the quinine the 
Veteran used in service was prescribed as a prophylaxis.  In any 
event, the Board finds that the determination of whether the 
Veteran was infected in service with a microbe or that 
prophylaxis resulted in a disease process associated with 
diabetes mellitus is one far outside the realm of lay expertise.  
In short, there is no credible evidence of an pertinent event, 
injury or disease in service.  Given this, a VA examination is 
not necessary. 

As for residuals of tonsillitis and malaria, although the record 
need only show competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of disability, 
not only do the available medical records fail to suggest the 
presence of tonsillitis or malaria (or any residuals thereof), 
the Veteran himself has not been forthcoming with any 
observations or allegations suggesting he has a current diagnosis 
of either disorder, or even any current symptoms of either 
disorder.  Instead, he has dedicated most of his argument to his 
theory concerning a microbe that followed him from service or 
diseases resulting from prophylaxis.  In the absence of any 
evidence, lay or otherwise, tending to suggest the current 
presence of disability associated with the claimed tonsillitis or 
malaria, a VA examinations is not necessary.  

The Veteran's service treatment records (STRs) are associated 
with the claims file and pertinent postservice treatment records 
have been secured.  The Veteran has not identified any pertinent 
evidence that remains outstanding.  VA's duty to assist is met.  
Accordingly, the Board will address the merits of the claims.

B. Legal Criteria, Factual Background, and Analysis

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disability, there must be medical or, in certain circumstances, 
lay evidence of (1) a current disability; (2) an in-service 
incurrence or aggravation of a disease or injury; and (3) a nexus 
between the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The 
determination as to whether these requirements are met is based 
on an analysis of all the evidence of record and an evaluation of 
its credibility and probative value. Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third service connection elements is through a 
demonstration of continuity of symptomatology.  See Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage v. Gober, 
10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Whether service connection is claimed on direct, presumptive, or 
any other basis, a necessary element for establishing such a 
claim is the existence of a current disability.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the 
statute requires the existence of a present disability for VA 
compensation purposes); see also Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

For certain chronic diseases (to include diabetes mellitus and 
malaria) service connection may be established on a presumptive 
basis if they are manifested to a compensable degree in a 
specified period of time postservice (one year for diabetes 
mellitus and malaria). 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining whether 
the evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

	Diabetes mellitus

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall be 
service connected if the requirements of 38 U.S.C.A. § 1116; 
38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no 
record of such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 
38 C.F.R. § 3.307(d) are also satisfied: chloracne or other 
acneform diseases consistent with chloracne, Type 2 diabetes 
mellitus, Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea), and soft-tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. 
§ 3.309(e).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, shall 
be presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran shall 
be presumed to have been exposed to an herbicide agent shall be 
the last date on which he served in the Republic of Vietnam 
during the Vietnam era. "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii).

At the outset, it is noteworthy that the Veteran's certification 
of military service shows that he served as a member of the U.S. 
Marine Corps during the Vietnam era.  However, it is not shown 
that his "service involved duty or visitation in the Republic of 
Vietnam," or that he served in a Korean unit exposed to 
herbicide agents (and was thus exposed to any herbicide agents, 
including Agent Orange). The RO was unable to verify that he had 
any service in the Republic of Vietnam.  See March 2010 Formal 
Finding.  Significantly, the Veteran does not allege that he 
served in the Republic of Vietnam or in a Korean unit exposed to 
herbicide agents; he contends that he was exposed while stationed 
in the Philippines.  Consequently, his claim seeking service 
connection for Type II diabetes mellitus is not within the 
purview of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307 (which provides 
for establishing service connection for diseases, including 
diabetes mellitus, on a presumptive basis based on herbicide 
exposure therein for veterans who served in Vietnam).

Under Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994), the 
Veteran may still establish service connection for diabetes as 
due to herbicide exposure with proof of direct causation.  
Although he contended in his March 2006 claim that he was exposed 
to herbicide agents while stationed in the Philippines, the RO 
determined (after repeated requests for additional information) 
that the information provided was insufficient to send to the 
U.S. Army and Joint Services Records Research Center (JSRRC) or 
Marine Corps/National Archives and Records Administration (NARA) 
for research.  The Veteran has not submitted any medical or other 
evidence showing that he was in fact exposed to Agent Orange (and 
that his diabetes mellitus is related thereto).  Furthermore, 
there is no competent evidence that diabetes mellitus was 
manifested in his first postservice year.  Consequently, service 
connection for diabetes mellitus on a presumptive basis (under 
38 U.S.C.A. § 1112) is not warranted.  

To establish service connection for diabetes mellitus under these 
circumstances, the Veteran must show affirmatively that the 
disease is related to his active service.  It is not shown in his 
STRs, nor does he contend, that diabetes mellitus was manifested 
in service.  Postservice private treatment records show that the 
Veteran was treated for diabetes mellitus as early as August 
2001, although he alleges an onset of 1988.  Even taking the 
Veteran's allegation at face value, with diabetes commencing 24 
years after service, it is noteworthy that such a lengthy time 
interval between service and the first postservice documentation 
of complaints or symptoms associated with a disability for which 
service connection is sought is of itself a factor for 
consideration against a finding that the disability is related to 
service.  See Maxson v. Gober, 230 F.3d. 1330, 1333 (Fed. Cir. 
2000) (in a claim alleging that a disability was aggravated by 
service).

As the Veteran alleges that his diabetes was onset in 1988 and 
not in-service, service connection based on continuity of 
symptomatology is not for consideration. 

Also, there is no competent evidence in the record of a possible 
nexus between the Veteran's diabetes mellitus and his service.  
Private treatment records from B.P.P., M.D. only note the 
treatment of diabetes mellitus; there is nothing in these records 
that suggests the Veteran's diabetes mellitus may be related to 
service, to include herbicide exposure therein.  The veteran has 
not submitted any medical or textual evidence suggesting that his 
diabetes mellitus might be related to his service.  

While the Veteran is competent to provide evidence of lay-
observable events or the presence of disability, or symptoms of 
disability, susceptible of lay observation, (See Layno v. Brown, 
6 Vet. App. 465, 470 (1994); Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. 2009)), he is not competent to establish by his own 
statements that his diabetes mellitus is etiologically related to 
service (to include herbicide exposure therein), as that is a 
complex medical question not capable of resolution through lay 
observation (requiring specialized medical knowledge/training), 
and he is a layperson, lacking the requisite expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  He contends 
that his diabetes is related to some microbe he contracted in 
service.  The record is silent for reference to this microbe, and 
the determination as to whether a microbe led to diabetes is 
something that is clearly outside of lay expertise to offer an 
opinion concerning.

In light of the foregoing, the Board finds that the preponderance 
of the evidence is against the Veteran's claim.  Therefore, the 
benefit of the doubt rule does not apply; the claim must be 
denied. 

	Malaria

The Veteran's STRs are silent for complaints, findings, 
treatment, or diagnosis relating to malaria.  An STR notes that 
the Veteran was treated with Chloraquine phosphate and primaquine 
phosphate malarial prophylaxis medications for the period of 
February 19, 1962 to May 7, 1962. 

The Veteran essentially contends that he had malaria in service 
and currently has a disability(ies) related to residuals of 
malaria or from the effects of prophylactic medications.
 
The threshold matter that must be addressed here (as in any claim 
seeking service connection) is whether or not there is competent 
evidence that the Veteran actually has the disability for which 
service connection is sought (malaria or residuals thereof).  In 
the absence of proof of such disability there is no valid claim 
for service connection.  Brammer, 3 Vet. App. at 225.   

The medical evidence of record does not show (or tend to suggest) 
that the Veteran has malaria or has a chronic disability 
manifested by residuals of malaria (to include as due to 
prophylactic medications).  His private treatment records do not 
mention malaria or any disabilities/complaints that could be 
related thereto.   None of the medical evidence of record 
suggests that the Veteran has a current disability related to 
malaria/residuals and the evidence weighs in favor of a finding 
that the Veteran does not have a current disability.  The Veteran 
himself has not described a current disability or symptoms 
thereof associated with malaria.

As the threshold requirement for establishing a claim of service 
connection is not met, the preponderance of the evidence is 
against the Veteran's claim.  Therefore, the benefit of the doubt 
rule does not apply; the claim must be denied. 

	Tonsillitis

A January 1961 STR notes that the Veteran had acute tonsillitis 
(organism unknown).  He was treated with penicillin and had a 
rapid resolution of the disease process.  He was found to be fit 
for and was sent to full duty 2 days later with instructions to 
continue outpatient penicillin therapy.  

A report of November 1964 service separation examination is 
silent for complaints, findings, treatment, or diagnosis relating 
to tonsillitis. 

Private treatment records from January 2004 to September 2005 are 
silent for complaints, findings, treatment, or diagnosis relating 
to tonsillitis/ throat complaints.

The threshold matter that must be addressed here (as in any claim 
seeking service connection) is whether or not there is competent 
evidence that the Veteran actually has the disability for which 
service connection is sought (tonsillitis or residuals thereof).  
In the absence of proof of such disability there is no valid 
claim for service connection.  Brammer, 3 Vet. App. at 225.   

The medical evidence of record does not show (or tend to suggest) 
that the Veteran has tonsillitis or has a chronic disability 
manifested by residuals of tonsillitis.  His tonsillitis in 
service was noted to have had rapid resolution of the disease 
process and he resumed full duty, with no further treatment in 
service.  On November 1964 service separation examination no 
recurrence of tonsillitis or complaints related to the tonsils 
were noted.  His private treatment records do not mention 
tonsillitis or any throat related complaints.  Significantly, 
none of the evidence of record suggests that the Veteran has a 
current disability related to the tonsils or residuals on 
tonsillitis.  This includes the Veteran's own statements, which 
are silent for any account of a current disorder or symptoms.  
The preponderance of the evidence weighs in favor of a finding 
that the Veteran does not have a current disability.  

As the threshold requirement for establishing a claim of service 
connection is not met, the preponderance of the evidence is 
against the Veteran's claim.  Therefore, the benefit of the doubt 
rule does not apply; the claim must be denied.


ORDER

Service connection for diabetes mellitus is denied.  

Service connection for malaria is denied.

Service connection for tonsillitis is denied.



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


